DETAILED ACTION
The following NON-FINAL Office Action is in response to application 16/762,008 filed on 05/06/2020 and the preliminary amendment dated 05/06/2020. This communication is the first action on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1-12 are currently pending and have been rejected as follows.

Priority
Examiner acknowledges Applicant claiming priority from PCT/JP2018/041088 filed 11/06/2018 and Application JP2017-215058 filed 11/07/2017. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 have been filed. 

IDS
The information disclosure statement(s) filed on 05/06/2020 and 08/05/2020 comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 and are considered by the Examiner. 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Claim 1: “a video image acquisition unit configured to acquire…”, “a movement path acquisition unit configured to acquire…”, “a purchase action inference unit configured to apply…”, and “a transmission unit configured to transmit…”;
Claim 2: “a prediction model generation unit configured to generate…” 
Claim 3: “the transmission unit specifies…and further transmits…”
Claim 4: “a position specifying unit configured to specify…and also specify…”, “wherein the purchase action inference unit obtains...and infers…” 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7, 8, 11, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3, 7, and 11 recite “and further transmits information regarding the specified customer to a terminal apparatus that is used by a store salesperson of the store” however it is unclear if or how “a terminal apparatus that is used by a store salesperson of the store” is related to antecedently recited “transmit the inferred probability to a terminal apparatus that is used by a store salesperson of the store”, i.e.  it is unclear whether the scope of the claims require a second terminal apparatus of a second store salesperson or whether claims 3, 7, and 11 are merely further limiting of the information transmitted to the terminal apparatus of the single salesperson required by parent claims 1, 5, and 9. For the purpose of examination, Examiner interprets and recommends the claims recite -- and further transmits information regarding the specified customer to [[a]] the terminal apparatus that is used by [[a]] the store salesperson of the store --. 
Claims 8 and 12 recite “wherein, in the (c) step, a positional relation…” however there is insufficient antecedent basis for “the (c) step”. Examiner interprets and recommends -- wherein
Claims 1-4 recite limitations that invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as described above. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Finding that although the specification, e.g. para. 53-61, describes various computer structure capable of implementing the 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
For the 112(b)/112(f) issues, Examiner suggests Applicant follow the USPTO policy on http://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials, “112(f): Identifying Limitations That Invoke 112(f) Power Point,” posted August 2, 2013, slide 8, and amend the claims to recite that the “units” are stored in memory, i.e. are a computer program/software instructions, and executed by a processor to perform the claimed functions consistent with the support in the specification, e.g. para. 53.  This will overcome the 112(b) and 112(f) issues.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Here, under considerations of the broadest reasonable interpretation of the claimed invention, Examiner finds that the Applicant invented a apparatus, method, and computer-readable medium for predicting the probability a customer will make a purchase based on acquired movement path data and providing the probability to a sales person [in order to provide customer service] (e.g. Spec: [0024]). Examiner formulates an abstract idea analysis, following the framework described in “The 2019 Revised Patent Subject Matter Eligibility Guidance”, as follows:

Step 1: The claims are directed to a statutory category, namely a “apparatus” (claims 1-4), “method” (claims 5-8), and “non-transitory computer-readable recording medium” (claims 9-12). 
Step 2A – Prong 1: The claims are found to recite limitations that set forth the abstract idea(s), namely in independent claim 1 (and substantially similar claims 5 and 9):
acquire a movement path of a customer in the store, based on the acquired video image; 
apply the acquired movement path to a prediction model for predicting a purchase action result based on a customer's movement path, and infer a probability that the customer will make a purchase action; 
[provide] the inferred probability to … a store salesperson of the store.  
Dependent claims 2-4, 6-8, and 10-12 reciting the same or similar abstract idea(s) as independent claims 1, 5, and 9 and setting forth additional details of data types or analyses that are further part of the abstract idea(s), including: 
Claims 2, 6, and 10: generate the prediction model … using a customer's movement path and a related purchase result as training data.  
Claims 3, 7, and 11: 3wherein, if there are a plurality of customers for which the probability has been inferred, …[specifying] a customer with the highest probability, and further [providing] information regarding the specified customer to…a store salesperson of the store.  
Claims 4, 8, and 12: specify a position of the store salesperson of the store based on positional information for specifying a position of a terminal apparatus that is used by the store salesperson, (finding that the recited “for specifying a position of a terminal apparatus” is under the BRI merely an intended use of the “positional information” and/or is just descriptive of the positional information itself, i.e. that the information indicates the position of the apparatus, and does not recite or require any interaction or use of the “terminal apparatus” itself within the scope of the claimed limitation) and also specify a position of the customer based on the acquired movement path, wherein …obtains a positional relation between the customer and the store salesperson based on the specified positions, and infers a probability that the customer for which the obtained positional relation satisfies a set condition will purchase a product.  
The identified limitations falling well-within the groupings of subject matter identified by the courts as being abstract concepts, specifically the claims are found to correspond to the category of:
“Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)” as the claims recite limitations for determining the movement path of customers, predicting the probability of a customer making a purchase, and providing the probability to a sales person to facilitate customer service (e.g. Spec: [0024]: Therefore, according to this example embodiment, a store salesperson can easily specify a customer who is highly motivated to purchase a product, 
“Mental processes – concepts performed in the human mind (including an observation, evaluation, judgement, opinion)” as the claims recite steps as identified above that include data observations, e.g. “acquiring” data, such as “observing” movement paths within image data, evaluations, e.g. “predicting” probability of a customer making a purchase, and/or judgements, e.g. “specifying” customers with the highest probability of purchasing to the sales person (e.g. claim 3), capable of being performed mentally and/or using pen and paper; and/or
“Mathematical Concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;” as the claims recite the predicting/inferring of probabilities using a model, e.g. complex mathematical calculations/algorithms, e.g. using “machine learning” algorithm(s), (e.g. Spec: [0034]: A prediction model generated through such machine learning is a statistical model, and, when movement path data is input thereto, the probability that the customer 21 will purchase a product is output.) and thus clearly recite limitations that set forth mathematical concepts; 
Step 2A – Prong 2: Claims 1-12 are found to clearly be directed to the abstract idea identified above because the claims, as a whole, fail to integrate the claimed judicial exception into a practical application, specifically the claims recite the additional elements:
“A non-transitory computer-readable recording medium that includes a program recorded thereon, the program including instructions that cause a computer to carry out:” (claim 9), “a video image acquisition unit configured to” (claim 1), “a movement path acquisition unit configured to” (claim 1) , “a purchase action inference unit configured to” (claim 1), “a transmission unit configured to” (claim 1), “further comprising: a prediction model generation unit configured to” (claim 2), “further comprising a position specifying unit configured to” (claims 4, 8, and 12), “wherein the purchase action inference unit obtains” (claims 4, 8, and 12), however the aforementioned element(s) are found to be merely generic computer components and/or computer program instructions (Spec at least Fig. 1, 9) used to “apply” the abstract idea 
“specify a position of the store salesperson of the store based on positional information for specifying a position of a terminal apparatus that is used by the store salesperson,” (claims 4, 8, and 12), as described above the aforementioned element is merely descriptive of the position information and thus is merely a data type/value analyzed as part of the abstract idea, however even assuming arguendo that the claims recited receiving positional information from the terminal apparatus, such data collection at most would amount to insignificant extra-solution activity and fail to integrate the recited abstract idea into a practical application (MEP 2106.05(g));
“transmit the inferred probability to a terminal apparatus that is used by a store salesperson of the store.” (claim 1, 5, and 9), “ a video image acquisition unit configured to acquire a video image of the inside of a store” (claims 1, 5, and 9), “the transmission unit …further transmits information regarding the specified customer to a terminal apparatus that is used by a store salesperson of the store.” (claims 3, 7, and 11), however the aforementioned element(s) are at most insignificant extra-solution activity, i.e. data gathering output, and thus fails to integrate the recited abstract idea into a practical application (MPEP 2106.05(g));
“generate the prediction model by performing machine learning using a customer's movement path and a related purchase result as training data.” (claims 2, 6, and 10), however the aforementioned use of “machine learning” merely attempts to limit the abstract idea to a particular technological environment/field of use of generating [mathematical] predictions using pre-existing “machine learning” algorithms described at a high level of generality (e.g. Spec: [0034]: An existing machine learning engine can be used as the machine learning engine.  A prediction model generated through such machine learning is a statistical model) (MPEP 2106.05(h)) and/or merely utilizes “machine learning” as a tool to implement the recited abstract idea on a computer (MPEP 2106.05(f)) and thus fails to integrate the recited abstract idea into a practical application.
Step 2B: Claims 1-12 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements as described above with respect to Step 2A Prong 2 merely amount to a general purpose computer that attempts to transmitting and receiving data over a network, electronic recordkeeping, storing and retrieving information from memory, and electronically scanning or extracting data from a physical document), Nawaz et al.1 (P. 376: “VIDEO tracking is a widely researched topic with applications in event detection, surveillance and behavior analysis.”, P. 387: “The proposed measures are suitable for targets modeled in terms of their position and 2D image-plane-occupied area, as commonly considered in the literature”), and Trucco et al.2 describing a survey of the state of the art of computer vision/video tracking technology including well-known, commonly used methods (e.g. P.520: “A well-known solution from control theory is the Kalman filter (KF) [12], a well-known optimal, recursive estimator of the state of a dynamic system. KFs have been adopted widely in video tracking in air”, P. 521: “This section presents some fundamental video tracking techniques developed by the computer vision community.”). Therefore, similarly the combination and arrangement of the above identified additional elements when analyzed under Step 2B also fails to necessitate a conclusion that the claims amount to significantly more than the abstract idea directed to predicting the probability a customer will make a purchase based on customer movement/behavior and providing the probability to a sales person to facilitate customer service. 
	Claims 1-12 are accordingly rejected under 35 USC § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea(s)) without significantly more.
For further authority and guidance, see:
MPEP § 2106
https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility
http://ptoweb.uspto.gov/patents/exTrain/101.html

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-7, and 9-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shivashankar et al. US 20190108561 A1 (priority to IN201741035297 filed 10/05/2017) (hereinafter “Shivashankar”).
Claims 1,
Shivashankar teaches: A customer service assistance apparatus comprising: ([0107]; Fig. 9A-9B; [0111])
a video image acquisition unit configured to acquire a video image of the inside of a store; (Fig. 2-4; Fig. 10E; [0010]: Moreover, the method and the system disclosed herein address the above recited needs for capturing multiple images of an anonymous shopper in a specific region of interest in a section of the retail store and processing the images for identifying human shoppers, determining multiple detailed shopper attributes comprising, for example, dwell time, sections of dwell, an age range, gender, prominent colour of a clothing worn by the anonymous shopper, whether the anonymous shopper is accompanied by another shopper, location, date, time, etc., and determining the purchase intent of the anonymous shopper using the detailed shopper attributes.; [0044]: As used herein, the term “sensors” refers to image capture devices, for example, digital cameras, video cameras, video recorders, surveillance cameras, smart phones and tablet computing devices with image capture capabilities, other sensory devices, visual sensors, etc. One or more sensors are positioned at one or more sections of the retail store.; [0047] One or more of the sensors positioned in a section of the retail store capture multiple images at the configured region of interest. In an embodiment, one or more of the sensors, for example, the video cameras, the video recorders, the surveillance cameras, etc., The purchase intent determination and assistance management system (PIDAMS) extracts snapshots or video frames from the recorded video. The PIDAMS processes the extracted video frames or the captured images and extracts objects from the extracted video frames or the captured images. The PIDAMS filters the extracted objects and identifies anonymous shoppers in the section of the retail store. For an identified anonymous shopper, the PIDAMS allows a store manager of the retail store to mark a region of interest, for example, by drawing a polygon over a live video or a snapshot received from a sensor positioned at the retail store.; [0071]:  The data inputted to the PIDAMS, for example, video images of the identified anonymous shopper is transformed, processed, and executed by an algorithm in the PIDAMS. The PIDAMS dynamically processes the video images to extract human objects to identify anonymous shoppers, and determine dwell time and other shopper attributes of the identified anonymous shopper for each region of interest. )
a movement path acquisition unit configured to acquire a movement path of a customer in the store, based on the acquired video image; (Fig. 2-4; Fig. 10E: “1011b”, Fig. 10F; [0052]: The purchase intent determination and assistance management system (PIDAMS) generates 104 an event associated with the received images and the determined shopper attributes based on a configurable dwell time threshold. As used herein, the term “event” is defined by an action of the identified anonymous shopper, for example, entry and exit of the identified anonymous shopper in a configured region of interest, dwell time of the identified anonymous shopper in the configured region of interest, etc., recognized by the PIDAMS and handled subsequently by the PIDAMS. The PIDAMS executes an event loop corresponding to the event on recognizing occurrence of the event. Using the determined shopper attributes, the PIDAMS obtains an entry time and an exit time of the identified anonymous shopper in a configured region of interest and computes the dwell time of the identified anonymous shopper in the configured region of interest. The PIDAMS repeatedly extracts the appearance of the identified anonymous shopper in consecutive image frames to determine the total time or the dwell time that the identified anonymous shopper spends in the configured region of interest.;  [0151]: The purchase intent determination and assistance management system (PIDAMS) 908 exemplarily illustrated in FIGS. 9A-9B, identifies an anonymous shopper, for example, shopper-1 in the retail store using the cameras and draws a path map 1012 using the heat indicators 1011a and the path indicators 1011b indicating movement of shopper-1 and dwell time of shopper-1 in a region of interest of a section of the retail store. ;  [0071]:  The data inputted to the PIDAMS, for example, video images of the identified anonymous shopper is transformed, processed, and executed by an algorithm in the PIDAMS. The PIDAMS dynamically processes the video images to extract human objects to identify anonymous shoppers, and determine dwell time and other shopper attributes of the identified anonymous shopper for each region of interest.; [0149]: The GUI 907a also provides different tabs to the store manager to monitor movement of the anonymous shoppers in different sections of the retail store,; [0150]: Furthermore, the GUI 907a displays heat indicators 1011a that indicate positions of the anonymous shoppers and path indicators 1011b that indicate the path of movement of the anonymous shoppers, on the shopper count dashboard 1010 as exemplarily illustrated in FIG. 10E. The purchase intent determination and assistance management system (PIDAMS) 908 exemplarily illustrated in FIGS. 9A-9B, identifies anonymous shoppers in the retail store using the cameras as disclosed in the detailed description of FIGS. 2-3.)
a purchase action inference unit configured to apply the acquired movement path to a prediction model for predicting a purchase action result based on a customer's movement path, and infer a probability that the customer will make a purchase action; ([0008] Hence, there is a long felt need for a method and a system for determining an anonymous shopper's purchase intent, that is, likelihood of purchase in a retail store and providing assistance to the anonymous shopper through available store assistants in the retail store based on the determined purchase intent in real time. ; [0011]:  The PIDAMS generates an event associated with the received images and the determined shopper attributes based on a configurable dwell time threshold. The PIDAMS dynamically configures the dwell time threshold based on  based on the generated event and section attributes of the configured region of interest for determining the purchase intent of the identified anonymous shopper to convert the identified anonymous shopper into a potential buyer. ; [0044]:  As used herein, “purchase intent” refers to a probability or a likelihood of a shopper's aim to direct his or her actions towards purchasing an item, for example, a product or a service. The method disclosed herein identifies the highest likelihood of purchasing among anonymous shoppers and assists the anonymous shoppers by identifying an appropriate store assistant within a physical retail store, using sensors. ;  [0056] The purchase intent determination and assistance management system (PIDAMS) iteratively ranks 105 the identified anonymous shopper based on the generated event and section attributes of the configured region of interest by implementing a ranking algorithm, for determining the purchase intent of the identified anonymous shopper to convert the identified anonymous shopper into a potential buyer. The section attributes comprise, for example, time of day, day of week, section value, store sales, offers, and other shopper conversion elements. At least one processor of the PIDAMS executes the ranking algorithm to iteratively rank the identified anonymous shopper based on the generated event and the section attributes of the configured region of interest. The output of the ranking algorithm is a score ranking the identified anonymous shopper based on the generated event and the section attributes of the configured region of interest. An identified anonymous shopper with a higher score, ranks high and is identified as a potential buyer.; [0058]: The generated event and the section attributes in real time are input to the trained iterative statistical models and the trained iterative statistical models rank the identified anonymous shopper in real time to identify a likelihood of shopper conversion. ; [0069]:  The PIDAMS receives video feeds of a section of the retail store from sensors, for example, cameras, and overlays those video feeds on a floor plan of the retail store to allow the store manager to mark one or more particular sections of the retail store in view of the sensors as regions of interest using the manager application deployed on the store manager's communication device. The PIDAMS captures dwell times of anonymous shoppers  The video analytics server captures the region of interest, the section of interest, the dwell time, and other shopper attributes when an anonymous shopper identified within the marked region of interest meets the dynamically set dwell time threshold, and generates an event. The video analytics server transmits the captured information to the analytics server which further performs a lookup to match the shopper attributes with pre-processed shopper behaviour attributes. The PIDAMS then ranks the identified anonymous shopper based on the generated event for determining the purchase intent of the identified anonymous shopper to convert the identified anonymous shopper into a potential buyer.; [0099]:  The logistic regression models predict a rank of the identified anonymous shopper using the determined weight associated with the received feedback data, the metadata, the generated event, and the section attributes. The PIDAMS establishes 805 a rating scale to rank the identified anonymous shopper using the rank predicted by the logistic regression models. The PIDAMS performs steps 804 and 805 in multiple iterations. The rating scale allows the PIDAMS to relatively rate identified anonymous shoppers.) 
a transmission unit configured to transmit the inferred probability to a terminal apparatus that is used by a store salesperson of the store. ([0102]: The customizable rating scale also indicates that an identified anonymous shopper with a higher rank has a higher probability to make a purchase in the configured region of interest of the retail store. For example, if the rank of an identified anonymous shopper is greater than 85% and less than 100%, there is a high probability that the identified anonymous shopper will make a purchase in the configured region of interest. If the rank of the identified anonymous shopper is greater 75% and less than 85%, the probability of the identified anonymous shopper to make a purchase is relatively low. The purchase intent determination and assistance management system generates a list of alert notifications with the ranks of the identified anonymous shoppers. Based on the ranks of the identified anonymous shoppers defined by the customizable rating scale, the PIDAMS sends 806 alert notifications to the communication devices of the store assistants along with the ranks of the identified anonymous shoppers.;  [0128]: The ranking module 925 of the analytics server 920 transmits the rank of the identified anonymous shopper to the central server 910 via the network 909. The alert notification module 912e of the central server 910 generates and transmits one or more alert notifications with the determined shopper attributes, images that provide a physical identification of the identified anonymous shopper, and the region of interest to the store assistant communication devices ; [0099]: The PIDAMS establishes 805 a rating scale to rank the identified anonymous shopper using the rank predicted by the logistic regression models. The PIDAMS performs steps 804 and 805 in multiple iterations. The rating scale allows the PIDAMS to relatively rate identified anonymous shoppers.;  [0044]: As used herein, “purchase intent” refers to a probability or a likelihood of a shopper's aim to direct his or her actions towards purchasing an item, for example, a product or a service. The method disclosed herein identifies the highest likelihood of purchasing among anonymous shoppers and assists the anonymous shoppers by identifying an appropriate store assistant within a physical retail store, using sensors. [0012] The purchase intent determination and assistance management system (PIDAMS) generates and transmits one or more alert notifications with the determined shopper attributes, images that provide a physical identification of the identified anonymous shopper, and the region of interest to a communication device of each of one or more of multiple store assistants to provide assistance to the identified anonymous shopper based on the iterative ranking of the identified anonymous shopper and predetermined section criteria. ; [0058]:  The generated event and the section attributes in real time are input to the trained iterative statistical models and the trained iterative statistical models rank the identified anonymous shopper in real time to identify a likelihood of shopper conversion. ; [0061] In an embodiment, the purchase intent determination and assistance management system (PIDAMS) transmits the alert notifications to one or more store assistants through a mobile application, hereafter referred to as an 107 information on target items and offers on the target items applicable to the identified anonymous shopper based on the determined shopper attributes to the store assistant's communication device on request via the network. If a store assistant accepts the alert notification indicating his or her intent to assist the identified anonymous shopper, the store assistant may proceed to observe the identified anonymous shopper and query the PIDAMS for additional information on target items. For example, based on observing the identified anonymous shopper, prior to meeting the identified anonymous shopper, the store assistant selects one or more categories and sub categories of the target items on which the identified anonymous shopper spends time on a graphical user interface (GUI) provided by the assistant application on the store assistant's communication device, and queries the PIDAMS for additional information.)

Claims 5 and 9 recite the same or substantially similar claim limitations as independent claim 1 merely further reciting implementing the claimed functions as a method and computer-readable recording medium, i.e. “A customer service assistance method” (claim 7) and “A non-transitory computer-readable recording medium that includes a program recorded thereon, the program including instructions that cause a computer to carry out:” (claim 9), which is also clearly further taught by Shivashankar (at least: [0107]: The PIDAMS 908 comprises at least one non-transitory computer readable storage medium for storing computer program instructions defined by software modules of the PIDAMS 908, and at least one processor communicatively coupled to the non-transitory computer readable storage medium for executing the computer program instructions defined by the software modules of the PIDAMS 908 as disclosed in the detailed description of FIG. 9B.; Fig. 9A-9B; [0111]) describing implementing the described  rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shivashankar for the same reasons as described above for representative claim 1. 

Claims 2, 6, and 10,
Shivashankar further teaches: further comprising: a prediction model generation unit configured to generate the prediction model by performing machine learning using a customer's movement path and a related purchase result as training data.  ([0057]: In an embodiment, the purchase intent determination and assistance management system (PIDAMS) performs ranking of the identified anonymous shopper using a machine learning recommendation algorithm that uses iterative statistical models. As used herein, “machine learning recommendation algorithm” refers to a machine learning algorithm used for predicting a rating or a score of the identified anonymous shopper… The machine learning recommendation algorithm using the iterative statistical models is trained and tested on training data and test data. The training data and the test data constitute historical ranking data comprising combinations of the generated events and the section attributes, and corresponding ranks associated with the identified anonymous shoppers over a duration of time.; [0058] The purchase intent determination and assistance management system (PIDAMS) divides the historical ranking data into the training data and the test data. The PIDAMS divides, for example, 60% of the historical ranking data as the training data and 40% of the historical ranking data as the test data. As used herein, “training data” refers to labeled data comprising pairs of input values and predetermined output values for training the machine learning recommendation algorithm. On training the machine learning recommendation algorithm using iterative statistical models with the training data, trained iterative statistical models are obtained. The generated event and the section attributes in real time are input to the trained iterative statistical models and the trained iterative statistical models rank the identified anonymous shopper in real time to identify a likelihood of shopper conversion. The ranking of the identified anonymous shopper based on the generated event and the section attributes is disclosed in the detailed description of FIG. 8.; [0066] Consider an example where the purchase intent determination and assistance management system (PIDAMS) identifies 230 anonymous shoppers in a retail store. The PIDAMS ranks the identified only 15 ranked anonymous shoppers actually transacted at the retail store. The conversion data is the number of ranked anonymous shoppers who actually transacted at the retail store divided by the number of alert notifications accepted by the store assistants=15/60=0.25.; [0067] The purchase intent determination and assistance management system (PIDAMS) utilizes the feedback from the store assistants as an additional parameter in ranking the identified anonymous shopper along with conversion data of the retail store. The iterative statistical models learn about the identified anonymous shopper's behaviour and consume this information in the next iterative run, thereby strengthening the machine learning recommendation algorithm executed by the PIDAMS.; [0067]: by cross validating the rank generated by the trained iterative statistical models for a labeled input of the generated events, the section attributes, the feedback, the conversion data, and the number of store assistants available to assist the identified anonymous shopper.  …The accuracy of the iterative statistical models increases when sales data of the retail store is integrated with the PIDAMS, if the retail store shares the sales data. “Sales data” refers to transactional data of the retail store generated from purchases made by the identified anonymous shoppers. In an embodiment, the sales data is used to validate whether an identified anonymous shopper who needed assistance made a purchase of a selected product.; [0052]:  As used herein, the term “event” is defined by an action of the identified anonymous shopper, for example, entry and exit of the identified anonymous shopper in a configured region of interest, dwell time of the identified anonymous shopper in the configured region of interest, etc., recognized by the PIDAMS and handled subsequently by the PIDAMS. The PIDAMS executes an event loop corresponding to the event on recognizing occurrence of the event. Using the determined shopper attributes, the PIDAMS obtains an entry time and an exit time of the identified anonymous shopper in a configured region of interest and computes the dwell time of the identified anonymous shopper in the configured region of interest.)
Claims 3, 7, and 11,
3Shivashankar further teaches: wherein, if there are a plurality of customers for which the probability has been inferred, the transmission unit specifies a customer with the highest probability, and further transmits information regarding the specified customer to a terminal apparatus that is used by a store salesperson of the store.  (Shivashankar: [0101] The purchase intent determination and assistance management system (PIDAMS) accesses the shift roster data of the store assistants and determines, for example, that multiple identified anonymous shoppers are ranked high while the number of store assistants available to attend to the high ranked identified anonymous shoppers is less. The PIDAMS establishes a customizable rating scale to send alert notifications to the store assistants regarding the identified anonymous shoppers. If the rank of an identified anonymous shopper is greater than 85%, the PIDAMS sends an alert notification to the available store assistants. If the ranks of multiple identified anonymous shoppers, for example, Shopper-A and Shopper-B in the above example are greater than 85% and the number of store assistants is less, the PIDAMS ranks Shopper-A higher than Shopper-B based on the shopper attributes and their dwell times, and sends alert notifications to the available store assistants to assist Shopper-A.; [0102] The customizable rating scale also indicates that an identified anonymous shopper with a higher rank has a higher probability to make a purchase in the configured region of interest of the retail store. For example, if the rank of an identified anonymous shopper is greater than 85% and less than 100%, there is a high probability that the identified anonymous shopper will make a purchase in the configured region of interest. If the rank of the identified anonymous shopper is greater 75% and less than 85%, the probability of the identified anonymous shopper to make a purchase is relatively low. The purchase intent determination and assistance management system (PIDAMS) generates a list of alert notifications with the ranks of the identified anonymous shoppers. Based on the ranks of the identified anonymous shoppers defined by the customizable rating scale, the PIDAMS sends 806 alert notifications to the communication devices of the store assistants along with the ranks of the identified anonymous shoppers.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over: 
Shivashankar et al. US 20190108561 A1, as applied to parent claims 1, 5, and 9 above, in view of 
Yamaura et al. US 2017 / 0278162 A1 (hereinafter “Yamaura”). 
Claims 4, 8, and 12, 
Shivashankar: teaches all the limitations of parent claims 1, 5, and 9 as described above. 
Shivashankar further teaches:  
further comprising a position specifying unit configured to specify a position of the store salesperson of the store based on positional information … ([0145]: The PIDAMS 908 performs a lookup in the shift roster of the retail store to determine the number of available store assistants for the configured region of interest where shopper-1 is identified, a predefined percentage of time allocated to serve shopper-1, and availability of store assistants for a given shift to calculate the number of alert notifications to be transmitted to the store assistants' communication devices. The PIDAMS 908 generates and transmits alert notifications with the determined shopper attributes, images that provide a physical identification of shopper-1, and the region of interest to the available store assistants' communication devices, for example, smartphones based on the ranking of shopper-1 and the section criteria.; [0069]: The PIDAMS ranks the identified anonymous shopper and further performs a lookup of the number of store assistants assigned to the marked region of interest, their predefined percentage to serve, and their availability for a given shift, and then calculates the number of alert notifications to be sent.), and also specify a position of the customer based on the acquired movement path, (Fig. 10E; [0046] The purchase intent determination and assistance management system (PIDAMS) identifies 101 an anonymous shopper within a where shopper-1 is identified; [0146]: and the regions of interest where the identified anonymous shoppers are located. ; [0150] FIG. 10E exemplarily illustrates the graphical user interface (GUI) 907a of the manager application 907 on the store manager communication device 906 exemplarily illustrated in FIG. 9A, showing different panels on the shopper count dashboard 1010 rendering a live stream of different sections of the retail store that are in the view of other sensors, for example, cameras positioned at those sections of the retail store. As exemplarily illustrated in FIG. 10E, camera-1 identifies 3 anonymous shoppers in a section of retail store, camera-2 identifies 2 anonymous shoppers, camera-3 identifies 6 anonymous shoppers, camera-4 identifies 8 anonymous shoppers, camera-5 identifies 5 anonymous shoppers, and camera-6 identifies 4 anonymous shoppers. Furthermore, the GUI 907a displays heat indicators 1011a that indicate positions of the anonymous shoppers and path indicators 1011b that indicate the path of movement of the anonymous shoppers, on the shopper count dashboard 1010 as exemplarily illustrated in FIG. 10E.; [0048]-[0049]: The purchase intent determination and assistance management system (PIDAMS) determines 103 shopper attributes of the identified anonymous shopper from the received images. The shopper attributes of the identified anonymous shopper comprise, for example, dwell time, sections of dwell, an age range, gender, prominent colour of a clothing worn by the identified anonymous shopper, whether the identified anonymous shopper is accompanied by another shopper such as a family member, location, date, time, etc.)
Shivashankar fails to clearly describe: 
further comprising a position specifying unit configured to specify a position of the store salesperson of the store based on positional information for specifying a position of a terminal apparatus that is used by the store salesperson… (bold emphasis added)
Although Shivashankar clearly describes determining the number of available store assistants for the region of interest where the customer is located, the store assistant 
wherein the purchase action inference unit obtains a positional relation between the customer and the store salesperson based on the specified positions, and infers a probability that the customer for which the obtained positional relation satisfies a set condition will purchase a product.  
Yamaura however, in analogous art of customer behavior analysis and sales person guidance, teaches:  
further comprising a position specifying unit configured to specify a position of the store salesperson of the store based on positional information for specifying a position of a terminal apparatus that is used by the store salesperson, and also specify a position of the customer based on the acquired movement path, (bold emphasis added) (Fig. 8: “S2”; [0027]: The “location and movement” represent a location of the customer H at a given time point or a distance of travel of the customer H (namely, a chronological change of the location of the customer H). The “state of mind” represents a state of mind of the customer H that is estimated by referencing the information of the “orientation of the face of the customer”, and the “location and movement”. ; [0046]: The controller 10 receives the captured images from the imaging devices 100 and 200 via the interface 20 (step S1). The controller 10 analyzes the image captured in step S1 and detects the locations of the customer H and the clerk M (step S2). ; [0036]: The location detection unit 12 detects the location of the customer H in the store 500. The location detection unit 12 analyzes the captured images from the imaging devices 100 and 200 using the related-art image recognition technique, and detects the location of each customer H.; [0039]: The detection method of the location of the customer may be free from using the capture image. The location detection unit 12 may receive a particular signal from the clerk terminal 300, and then identify the clerk terminal 300 and the location of the clerk M carrying the clerk terminal 300. For example, the location 
wherein the purchase action inference unit obtains a positional relation between the customer and the store salesperson based on the specified positions, and infers a probability that the customer for which the obtained positional relation satisfies a set condition will purchase a product.  (Fig. 1, 7B, 9; Fig. 8; Fig. 3, e.g. “Stores clerks at multiple locations customer turns head to”; [0070] Upon estimating that the customer H is in the state of mind prepared “to make payment”, the controller 10 may output the guidance information to the clerk terminal 300 of the clerk M in charge of the checkout to notify the clerk M of the presence of the customer H who wants to make payment. If the checkout is crowded, the clerk M in charge of the checkout may not perform the customer service to the customer H. In such a case, the controller 10 may identify a clerk M who is closer to the customer H at that moment, and may output to the clerk terminal 300 of that clerk M the guidance information including information as to which checkout is available.; [0027]: The “location and movement” represent a location of the customer H at a given time point or a distance of travel of the customer H (namely, a chronological change of the location of the customer H). The “state of mind” represents a state of mind of the customer H that is estimated by referencing the information of the “orientation of the face of the customer”, and the “location and movement”. ; [0046]: The controller 10 receives the captured images from the imaging devices 100 and 200 via the interface 20 (step S1). The controller 10 analyzes the image captured in step S1 and detects the locations of the customer H and the clerk M (step S2). The controller 10 detects the orientation of the face of the customer H at that moment (step S3). The controller 10 then identifies the chronological change of the orientation of the face of the customer H (step S4). For example, the controller 10 identifies how many times the customer H turns his or her head in orientation per unit time. The controller 10 then estimates the state of mind of the customer H (step S5).; [0047]: As illustrated at a first row of the state-of-mind database 60 of FIG. 3, if the number of changes in the orientation of the face of the customer per unit time is equal to or above a threshold count, and the distance of travel of the customer during the period is equal to or below a threshold value, the controller 10 determines that the customer is in the state of mind prepared “to look for a clerk”. Since the customer H may turn around while looking for a clerk as illustrated in the left - hand portion of FIG . 7A , the number of changes in the orientation of the face of the customer per unit time is likely to increase . Since the customer H tends to look for the clerk M who is possibly near the customer H , the distance of travel may not be so long .; [0049]: If the clerk M is present where the customer H turns his or her head to by several times , and the distance of travel of the customer H during the period is equal to or below a threshold value as illustrated at a third row of the state - of - mind database 60 of FIG . 3 , the controller 10 determines that the customer H is in the state of mind prepared “ to ask the clerk questions ” .; [0050 ] If the customer H desires a customer service from the clerk M , the clerk M typically looks at the clerk M as illustrated in the upper portion of FIG . 7B . If the customer H , the display shelf 510A , and the clerk M are located in a positional relationship as illustrated in the upper portion of FIG . 7B , it is difficult to determine whether the customer H looks at the clerk M over the display shelf 510A or the products displayed on the display shelf 510A . The controller 10 then determines that the customer H is in the state of mind prepared “ to ask the clerk M questions ” if the clerks M are present at multiple locations the customer H looks at . For example , if a clerk M is present within a sector R1 with respect to a direction D1 at which the customer H looks , and the clerk M is then present within a sector R2 with respect to a direction D2 at which the customer H at a different location looks , the controller 10 determines that the customer H is in the state of mind prepared “ to ask the customer H questions; [ 0052] If the number of changes in the orientation of the face of the customer H per unit time is equal to or above a threshold count and the location of the customer is close to the checkout as illustrated at a fourth row of the state - of mind database 60 of FIG . 3 , the controller This is because the customer H who wants to make payment may proceed to the checkout and may turn around to look for a nearby clerk M .; [0067]-[0068]: “. In this way , the controller 10 may notify the clerk M of the presence of the customer H who is likely to want a customer service from that clerk M .”)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Shivashankar’s system and method(s) as described above, including predicting customer purchase intent based on customer movement in a store and transmitting the inferred probability to a salesperson to provide customer service to the customer, to include  specifying positions of the salesperson, based on positional information of the salesperson’s device, and obtaining a positional relation between the customer and salesperson and inferring probability of purchase for the customer for which the positional relation satisfies a condition in view of Yamaura to provide improved and more appropriate customer service to the customer ([0069]: In this way, the clerk M more easily performs the customer service to the customer H after the try-on operation.; [0070]-[0071]: In this way, one clerk M adequate in the customer service may provide the customer H with more appropriate information than when another clerk M simply provides the customer H with information in the customer service. ; [0079]: The information processing apparatus 2 thus assists the clerk M in the customer service more appropriately.) (see MPEP 2143 G).
	Furthermore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Shivashankar and Yamaura, as described above, in the same field of customer behavior analysis and customer service guidance and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Shivashankar describing determining the number of available store assistants for the region of interest where the customer is determined to be located, the store assistant having a device/smartphone for receiving alerts (e.g. [0145]; [0069]; [0102]), and alerting the store assistants to provide customer service to the shopper having an estimated high probability of purchase and Yamaura (Abstract; Fig. 1, 3, ; [0067]; [0027]) describing estimating the customer’s state of mind based on the tracked movement data and transmitting guidance information to a clerk based on estimating the state of mind and likelihood of the customer wanting customer service 


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, including systems and methods for analyzing and predicting customer behavior or likelihood of purchase: US 5774868 A; US10304104B2; US 20050273377 A1; US 20150363798 A1; US 20150120453 A1; US20160203499A1; US 2016/0196575 A1; US20170193506A1; US 20210224832 A1; JP4778532B2; JP2015197689A; JP2007133461A; WO2010084744A1; WO2016035351A1; WO2015025490A1; C. Doi et al., "Estimating customer preference through store check-in histories and its use in visitor promotion," 2017 Tenth International Conference on Mobile Computing and Ubiquitous Network (ICMU), 2017, pp. 1-6, doi: 10.23919/ICMU.2017.8330107.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY A TURNER whose telephone number is (571)272-6334. (via email: Shelby.Turner1@uspto.gov “without a written authorization by applicant in place, the USPTO will not respond via internet e-mail to an Internet correspondence” MPEP 502.02 II). The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SHELBY A TURNER/Examiner, Art Unit 3624                                                                                                                                                                                                        

	



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Nawaz, Tahir, Fabio Poiesi, and Andrea Cavallaro. "Measures of effective video tracking." IEEE Transactions on Image Processing 23.1 (2013): 376-388.
        2 Trucco, Emanuele, and Konstantinos Plakas. "Video tracking: a concise survey." IEEE Journal of oceanic engineering 31.2 (2006): 520-529.